Citation Nr: 0819362	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982 and from October 1982 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO), which, in effect, denied entitlement to service 
connection for sinusitis, but granted the veteran's claim of 
entitlement to service connection for allergic rhinitis, and 
assigned a 0 percent disability rating, effective August 17, 
2001.  The RO also increased the disability rating for 
degenerative disc disease of the lumbar spine, herniated 
nucleus pulposus, L3-L4, from 10 to 20 percent disabling, 
effective August 17, 2001.  

In September 2003, the veteran filed a notice of disagreement 
with the denial of service connection for sinusitis and the 
disability ratings assigned for rhinitis and the back 
disorder.  In March 2004, the RO increased the evaluation for 
allergic rhinitis to 10 percent, effective August 17, 2001.  
On appellate review in January 2007, the Board decision 
continued the 20 percent evaluation assigned for the low back 
disorder and remanded the claims seeking service connection 
for sinusitis and an increased rating for allergic rhinitis.  

In August 2007, the RO granted service connection for chronic 
sinusitis and assigned a 30 percent evaluation effective 
August 17, 2001.  Thus the issue in controversy for this 
matter has been resolved.  The allergic rhinitis issue 
remains in a denied stance; thus, it remains on appeal before 
the Board.  


FINDING OF FACT

The veteran's allergic rhinitis is not productive of nasal 
polyps.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of service connection for allergic rhinitis in the 
March 2003 rating decision.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In a July 2002 letter, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claim.  
Accordingly, VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in February 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although complete content-complying notice was 
provided after the March 2003 rating decision, the veteran 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  In any 
event, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Finally, since the 
veteran's higher initial rating claim is being denied herein, 
such matters are moot.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
allergic rhinitis at issue.  For the reasons stated above, VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and providing him with a VA examination.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.




II.  Factual Background, Criteria, & Analysis

The veteran seeks a rating in excess of 10 percent for 
allergic rhinitis.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is 
rated according to the presence of polyps.  If a polyp is 
shown, a 30 percent rating is warranted.  If no polyp is 
shown, then a 10 percent rating is warranted if there is 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, since service connection has been in effect, 
the criteria for the assignment of a rating in excess of 10 
percent have not been met.  In fact, no polyps have been 
objectively shown.  

Treatment records from Southern Nevada Health Care System 
show treatment for sinus headache, congestion, wheezing, and 
watery eyes.  An October 2002 record shows that the veteran 
had a narrow nasal passage in the right nostril that was 
probably due to a deviated septum.  The assessment included 
allergic rhinitis.  An April 2003 record reflects constant 
nasal and sinus congestion, despite medications prescribed.  
An August 2003 computed tomography (CT) examination of the 
paranasal sinuses reveals sinusitis involving the frontal, 
ethmoid and maxillary sinuses, more extensive on the right; 
deviation of the nasal septum; and obstruction of the 
infundibular segment of the right osteomeatal complex with 
narrowing of the middle meatus on both sides.  A December 
2003 report restates findings of the above-referenced CT 
examination report and also notes a clinical history of 
chronic nasal and sinus congestion; rule out lesion, polyps, 
etc.  A September 2004 report records the veteran's history 
of nasal polyps, with no objective confirmation.  Other 
records showed continued treatment for allergic rhinitis.   

On October 2004 VA examination, the veteran complained of an 
interference with breathing through his nose, a clear 
discharge at times, and pain in his maxillary sinuses with 
associated headache about once a week.  He denied any eye 
symptomatology or other related symptoms.  There was 
approximately a 70 percent nasal obstruction on the right, 
and approximately 30 percent on the left.  There was 
tenderness in the maxillary sinuses bilaterally with 
percussion and there was a mucopurulent discharge present 
bilaterally.  The diagnoses included chronic sinusitis and 
deviated septum.  

On February 2007 VA examination and March 2007 addendum, the 
veteran complained of difficulty breathing through his nose, 
intermittent purulent drainage from his nose with blood, some 
dyspnea at rest, and exertion due to nasal obstruction.  Pain 
was present.  There was not much in the way of allergy 
attacks at the time of examination.  He missed work about 
once a month on the basis of his nose problems.  Physical 
examination revealed marked obstruction of both nasal air 
passageways.  The turbinates were grossly enlarged and 
irritated, inflamed with some mucoid discharge in the nasal 
passageway.  The examiner noted that he did not see any 
polyps.  There was no evidence of a bacterial rhinitis at the 
time of examination, but there was evidence of a chronic 
sinus problem.  There was obstruction of both nasal 
passageways by at least 90 percent on each side.  There was 
marked tenderness of the maxillary sinuses, and frontal 
sinuses and retronasal and retro-orbital pressure were 
present.  The diagnosis was chronic sinusitis and underlying 
chronic rhinitis.  A computed tomography (CT) scan was 
performed and a March 2007 addendum confirmed the findings of 
the February 2007 VA examination.  

At the outset, the veteran's complaints and symptoms set 
forth on appellate review are acknowledged.  However, service 
connection for chronic sinusitis, rated as 30 percent 
disabling, is in effect, and this matter is not before the 
Board.  

With regard to the veteran's allergic rhinitis, as previously 
noted and as demonstrated by the objective evidence of 
record, since service connection has been in effect, no more 
than a 10 percent rating is warranted in this case.  
Fenderson, supra.  By history and currently, there is no 
competent evidence of record establishing the presence of 
nasal polyps.  Thus, the veteran's allergic rhinitis 
impairment does not more nearly approximate the criteria for 
a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not asserted that his service-
connected allergic rhinitis causes marked interference with 
employment or warrants frequent periods of hospitalization, 
nor does the record suggest such.  The veteran has indicated 
that he misses work about once a month because of his nose 
problems.  There is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Therefore, the referral of this case of extra-schedular 
consideration is not in order.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash, 8 Vet. App. at 227.

A preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The appeal is 
denied.





ORDER

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


